Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-11, 13-20 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-20 of parent U.S. Patent No. 10,938,717 to Sundararajan et al. (hereinafter as Sundararajan).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4-11, 13-20 of the instant application merely broaden the scope of the claims 1-20 of the Sundararajan Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Sundararajan discloses a method comprising (see claim 1, col. 22, line 63):
identifying a second network coupled to a first software-defined wide area network (SDWAN) through an SDWAN fabric (see claim 1, col. 22, lines 64-65);
receiving, at the first SDWAN, first data transmitted from the second network to the first SDWAN (see claim 1, col. 23, lines 3-4) through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric (see claim 1, col. 22, line 66-67, col. 23, lines 1-2); and
transmitting, from the first SDWAN, second data to the second network through the segment routing domain (see claim 1, col. 23, lines 3-6).

Regarding claim 2, Sundararajan discloses the method of claim 1, wherein the second network is a second SDWAN network (see claim 1, col. 22, lines 64-65).

Regarding claim 4, Sundararajan discloses the method of claim 1, wherein the SDWAN fabric comprises a plurality of paths pre-built through the WAN underlay between the first SDWAN and the second network, wherein the plurality of paths are selectable to control data transmission between the first SDWAN and the second network through the segment routing domain (see claim 2, col. 23, lines 7-13).
Regarding claim 5, Sundararajan discloses the method of claim 4, wherein the plurality of paths are changeable to control data transmission between the first SDWAN and the second network through the segment routing domain (see claim 3, col. 23, lines 14-17).

Regarding claim 6, Sundararajan discloses the method of claim 1, further comprising:
identifying paths in the segment routing domain between the first SDWAN and the second network (see claim 7, col. 23, lines 37-39);
associating the paths in the segment routing domain with specific traffic classes of data capable of being transmitted between the first SDWAN and the second network (see claim 7, col. 23, lines 40-43); and
controlling transmission of data between the first SDWAN and the second network over a specific path in the segment routing domain based on a traffic class of the data and associations of the paths with the specific traffic classes of data (see claim 7, col. 23, lines 44-48).

Regarding claim 7, Sundararajan discloses the method of claim 6, wherein two nodes in an identified path in the segment routing domain between the first SDWAN and the second network are configured as path computation element nodes in the WAN underlay by a segment routing controller (see claim 8, col. 23, lines 49-53).

Regarding claim 8, Sundararajan discloses the method of claim 6, further comprising:
ascertaining quality of service requirements for transmitting data of a specific traffic class between the first SDWAN and the second network (see claim 12, col. 24, lines 10-12); 
identifying an appropriate path in the segment routing domain between the first SDWAN and the second network based on the quality of service requirements (see claim 12, col. 24, lines 13-15); and 
controlling transmission of data of the specific traffic class over the appropriate path in the segment routing domain between the first SDWAN and the second network through segment routing (see claim 12, col. 24, lines 17-20).

Regarding claim 9, Sundararajan discloses the method of claim 8, wherein the quality of service requirements includes either or both bandwidth and latency requirements for transmitting data of the specific traffic class (see claim 12, col. 24, lines 21-24).

Regarding claim 10, Sundararajan discloses a system comprising: 
one or more processors (see claim 15, col. 24, line 30); and 
a computer-readable medium comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to (see claim 15, col. 24, lines 31-35): 
identify a second network coupled to a first software-defined wide area network (SDWAN) through an SDWAN fabric (see claim 15, col. 24, lines 36-38); 
receive at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric (see claim 15, col. 24, lines 39-45); and 
transmit, from the first SDWAN, second data to the second network through the segment routing domain (see claim 15, col. 24, lines 46-49).
Regarding claim 11, Sundararajan discloses the system of claim 10, wherein the second network is a second SDWAN network (see claim 15, col. 24, lines 36-38).

Regarding claim 13, Sundararajan discloses the system of claim 10, wherein the SDWAN fabric comprises a plurality of paths pre-built through the WAN underlay between the first SDWAN and the second network, wherein the plurality of paths are selectable to control data transmission between the first SDWAN and the second network through the segment routing domain (see claim 15, col. 24, lines 42-49).

Regarding claim 14, Sundararajan discloses the system of claim 13, wherein the plurality of paths are changeable to control data transmission between the first SDWAN and the second network through the segment routing domain (see claim 3, col. 23, lines 15-18).

Regarding claim 15, Sundararajan discloses the system of claim 10, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: 
identify paths in the segment routing domain between the first SDWAN and the second network (see claim 17, col. 24, lines 62-67); 
associate the paths in the segment routing domain with specific traffic classes of data capable of being transmitted between the first SDWAN and the second network (see claim 17, col. 25, lines 1-4); and 
control transmission of data between the first SDWAN and the second network over a specific path in the segment routing domain based on a traffic class of the data and associations of the paths with the specific traffic classes of data (see claim 17, col. 25, lines 5-9).

Regarding claim 16, Sundararajan discloses the system of claim 15, wherein two nodes in an identified path in the segment routing domain between the first SDWAN and the second network are configured as path computation element nodes in the WAN underlay by a segment routing controller (see claim 8, col. 23, lines 49-53). 

Regarding claim 17, Sundararajan discloses the system of claim 15, wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to (see claim 19, col. 25, lines 26-29):
ascertain quality of service requirements for transmitting data of a specific traffic class between the first SDWAN and the second network (see claim 19, col. 26, lines 1-3);
identify an appropriate path in the segment routing domain between the first SDWAN and the second network based on the quality of service requirements (see claim 19, col. 26, lines 4-7); and
control transmission of data of the specific traffic class over the appropriate path in the segment routing domain between the first SDWAN and the second network through segment routing (see claim 19, col. 26, lines 8-11).

Regarding claim 18, Sundararajan discloses the system of claim 17, wherein the quality of service requirements includes either or both bandwidth and latency requirements for transmitting data of the specific traffic class (see claim 13, col. 24, lines 21-24).

Regarding claim 19, Sundararajan discloses a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to (see claim 20, col. 26, lines 13-16):
identify a second network coupled to a first software-defined wide area network (SDWAN) through an SDWAN fabric (see claim 20, col. 26, lines 17-18);
receive, at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric (see claim 20, col. 26, lines 19-22); and
transmit, from the first SDWAN, second data to the second network through the segment routing domain (see claim 20, col. 26, lines 23-27).

Regarding claim 20, Sundararajan discloses the non-transitory computer-readable storage medium of claim 19, wherein the instructions further cause the one or more processors to:
identify paths in the segment routing domain between the first SDWAN and the second network (see claim 17, col. 24, lines 62-67);
associate the paths in the segment routing domain with specific traffic classes of data capable of being transmitted between the first SDWAN and the second network (see claim 17, col. 25, lines 1-4); and
control transmission of data between the first SDWAN and the second network over a
specific path in the segment routing domain based on a traffic class of the data and associations of the paths with the specific traffic classes of data (see claim 17, col. 25, lines 5-9).

Claims 3, 12 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of parent U.S. Patent No. 10,938,717 to Sundararajan et al. (hereinafter as Sundararajan) in view of Bull et al. (WO 2019/164738 A1).  
Regarding claim 3, Sundararajan discloses the method of claim 1.
The claims of Sundararajan may not explicitly show “the second network is not an SDWAN network.”
However, Bull teaches “the second network is not an SDWAN network (a mobile network is coupled to the SDWAN via the SDWAN fabric, see Figs. 2B, 4A, paragraphs 0041, 0052).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Sundararajan to include “the second network is not an SDWAN network” as taught by Bull so that communications for the mobile devices in a cellular network may be facilitated across the SD-WAN fabric based on policy mappings between SD-WAN policies associated with different VPNs of the SD-WAN fabric and different QoS flows via the user plane function UPF instance of the mobile network (see paragraph 0050).

Regarding claim 12, Sundararajan discloses the system of claim 10.
The claims of Sundararajan may not explicitly show “the second network is not an SDWAN network.”
However, Bull teaches “the second network is not an SDWAN network (a mobile network is coupled to the SDWAN via the SDWAN fabric, see Figs. 2B, 4A, paragraphs 0041, 0052).”
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the claims of Sundararajan to include “the second network is not an SDWAN network” as taught by Bull so that communications for the mobile devices in a cellular network may be facilitated across the SD-WAN fabric based on policy mappings between SD-WAN policies associated with different VPNs of the SD-WAN fabric and different QoS flows via the user plane function UPF instance of the mobile network (see paragraph 0050).

Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory double patenting rejection of claims 1-20 as set forth above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method comprising:
“receiving, at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric; and
transmitting, from the first SDWAN, second data to the second network through the segment routing domain” in combination with other recited elements in claim 1.

The present application also relates to a system comprising:
“associate the paths in the segment routing domain with specific traffic classes of data capable of being transmitted between the first SDWAN and the second network; and 
control transmission of data between the first SDWAN and the second network over a specific path in the segment routing domain based on a traffic class of the data and associations of the paths with the specific traffic classes of data” in combination with other recited elements in claim 15.

The present application also relates to a non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising:
“receive, at the first SDWAN, first data transmitted from the second network to the first SDWAN through a segment routing domain formed across a wide area network (WAN) underlay of the SDWAN fabric; and
transmit, from the first SDWAN, second data to the second network through the segment routing domain” in combination with other recited elements in claim 19.

The present application also relates to a system comprising:
“associate the paths in the segment routing domain with specific traffic classes of data capable of being transmitted between the first SDWAN and the second network; and 
control transmission of data between the first SDWAN and the second network over a specific path in the segment routing domain based on a traffic class of the data and associations of the paths with the specific traffic classes of data” in combination with other recited elements in claim 20.

The closest prior art, Ventre et al. (SDN Architecture and Southbound APIs for IPv6 Segment Routing Enabled Wide Area Networks, Oct. 14, 2018), teaches IPv6 segment routing SR that can run over MPLS or an IPv6 data plane, wherein the segment routing architecture includes a segment list that influences the forwarding path of the packets and provide instructions to be performed on a packet in a given node. Ventre further teaches in a SRv6 enabled WANs, a SDN controller is used for topology discovery by interacting with routers and synchronize with the vision of the topology computed by the routing protocol. 
A second prior art, Kumaran et al. (US Publication 2020/0313979 A1), teaches using SD-WANs to allow the ability to provide consistent service level agreement (SLA) for important application traffic transparently across various underlying tunnels of varying transport quality and allow for seamless tunnel selection based on tunnel performance characteristics that match application SLAs.  Kumaran further teaches a SD-WAN uses a software defined networking (SDN) to instantiate tunnels on top of the physical network and control routing decisions accordingly.
A third prior art, Shenoy et al. (US Publication 2020/0296029 A1), teaches SD-WAN offers packet-based connectivity to subscriber devices attached to access network for accessing the Internet.  SD-WAN comprises different WAN links such that a first WAN link couples SD-WAN appliance to a MPLS network, a second WAN link couples SD-WAN appliance to Internet, and a third WAN link couples SD-WAN appliance to a LTE network.  
A fourth prior art, Theogaraj et al. (US Publication 2020/0287819 A1), teaches a SD-WAN includes different LANs/sites such that the communication links between the sites of SD-WAN are connected by one more networking technology such as MPLS, IPSec VPNs. 
However, Ventre, Kumaran, Shenoy, and Theogaraj, when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471